United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 97-2319
                                     ___________

United States of America,                 *
                                          *
       Appellee,                          *
                                          * Appeal from the United States
 v.                                       * District Court for the
                                          * District of Minnesota.
Jewell Leroy Chatman,                     *
                                          *      [UNPUBLISHED]
       Appellant.                         *
                                     ___________

                     Submitted: November 19, 1997

                            Filed: December 2, 1997
                                     ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

 Jewell Leroy Chatman pleaded guilty to robbing a federally-insured Minneapolis,
Minnesota bank, in violation of 18 U.S.C. § 2113(a). Based on a total offense level of 22
and a Category IV criminal history, the presentence report (PSR) recommended a
Guidelines imprisonment range of 63 to 78 months. Chatman sought a downward
departure from this Guidelines range pursuant to U.S. Sentencing Guidelines Manual §
4A1.3, p.s. (1995), arguing that Category IV overstated his criminal history and
Category II would be more appropriate. The district court1 refused to depart downward.
Noting that, in addition to the five countable convictions underlying his criminal history
score, Chatman had been charged with criminal conduct in five other instances, the district
court concluded Category IV overstated neither the seriousness of the defendant&s
criminal history nor his likelihood of recidivism. The court, however, granted the
government&s motion for downward departure pursuant to U.S. Sentencing Guidelines
Manual § 5K1.1, p.s. (1995), and sentenced Chatman to 46 months imprisonment and
three years supervised release. Chatman appeals, and we affirm.

 We conclude that, because the district court was aware of its authority to depart,
Chatman&s sentence is unreviewable. See United States v. Hall, 7 F.3d 1394, 1396 (8th
Cir. 1993).

 Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




        1
       The Honorable David S. Doty, United States District Judge for the District of
 Minnesota.

                                           -2-